DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Status of Claims
•	This action is in reply to the RCE filed on 11/01/2022.
•	Claims 1 and 4 have been amended and are hereby entered.
•	Claims 12-14 are withdrawn from further consideration.
•	Claims 1-20 are currently pending. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed November 1, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 15-16, that the present claims do not recite a judicial exception, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for determining values associated with performance of actions based upon a plurality of sets of data, determining whether data is authorized to be accessed; selecting an advertisement for display on devices; and compensating data sources by funding accounts associated with data sources with payment values.  The Specification at [0001] discloses “Many systems use data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of actions based upon the data may lead to profits and/or losses for an organization.”  Furthermore, the Specification at [0035] disclose “One or more computing devices and/or techniques for determining values associated with sources of sets of data are provided. Many systems utilize data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of functions based upon the data may lead to profits and/or losses for an organization.”  The Specification and claims focus on an improvement to the process of selecting advertisements for presentation and compensating sources of data.  The improvement to the process of compensating data is a commercial and legal interaction, specifically a commercial interaction of marketing or sales activities or behaviors, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Regarding Applicant’s arguments on page 18, that the claims integrate a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, claim 1 recites training a machine learning model using the plurality of sets of data; generating an output using the trained machine learning model; presentation via client devices; and the output generated using the trained machine learning model.  Claim 15 recites a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; presentation via one or more client devices.  And claim 18 recites a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations; presentation via one or more client devices.  The additional limitations are such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Furthermore, regarding the claim limitations directed to a machine learning model, these limitations merely further describe the technological environment. 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor and memory are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001], disclosing “Many systems use data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of actions based upon the data may lead to profits and/or losses for an organization.”  And, the Specification at [0035], disclosing “One or more computing devices and/or techniques for determining values associated with sources of sets of data are provided. Many systems utilize data about individuals to perform various functions, such as provide services and/or resources, select content for presentation to users and/or trade shares in an equity market. Performance of functions based upon the data may lead to profits and/or losses for an organization.”  
Applicant further argues, on page 18, that the claims provide for a technique that is dynamic and increases the accuracy and efficiency of providing sources of data payments based upon value of data received from each of the sources.  The argument is not persuasive.  It is noted, “‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible as an improvement to computer functionality.” Customedia, 951 F.3d at 1364 (quoting Intell. Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015)); see also BSG Tech LLC v. BuySeasons, Inc., 899  F.3d  1281,  1288  (Fed. Cir. 2018) (“These benefits, however, are not improvements to database functionality. Instead, they are benefits that flow from performing an abstract idea in conjunction with a well-known database structure.”).
Applicant further argues, on page 18, that the claims provide for improvements in the technical field of quickly determining Shapley and/or Owen values in seconds rather than years and compensating sources of the data accordingly.  The argument is not persuasive.  As an initial matter, improving process of compensating sources of data is not an improvement to a technical field, but rather describes a business solution to a business process problem.  Furthermore,  the claimed invention combined with the sections of the Specification argued by Applicants describe a solution to a business problem, i.e., selecting advertisements for presentation and compensating sources of data.  Furthermore, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: “determining, by a processor and using a frequency-based process, either a Shapley value or an Owen value for each source.”  The Examiner is unable to ascertain how the claims use the processor in a manner other than its customary generic use.  Furthermore other than selecting content items for display on client devices, no other computer hardware components are recited in claim 1.  This argument is therefore not persuasive.
Regarding Applicant’s arguments on pages 18-19, where Applicant has described improvements made to the technical field and cited to various portions of the Specification as support, the arguments are not persuasive.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of compensating sources of data (see at least [0001] and [0035] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., compensating sources of data, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on pages 19-20, that claim 1 is similar to the claims found eligible in DDR Holdings, the Examiner respectfully disagrees.  Applicant’s reliance upon DDR Holdings is misplaced.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Applicant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Rather, the pending claims are directed to solving the problem of compensating sources of data (see at least [0001] and [0035] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., compensating sources of data, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Regarding Applicant’s arguments on page 20, that the claims are similar to the claims at issue in Thales, the Examiner respectfully disagrees.  Applicant’s reliance upon Thales is misplaced.  As an initial matter, the claims at issue in Thales were directed to an inertial tracking system for tracking the motion of an object relative to a moving reference frame, and the Examiner finds no parallel between Applicant’s claims and the patent-eligible claims of Thales.  Furthermore, with respect to Thales, the claims were held patent eligible because the court concluded that:
“While the claims utilize mathematical equations to determine the orientation of the object relative to the moving reference frame, the equations—dictated by the placement of the inertial sensors and application of laws of physics—serve only to tabulate the position and orientation information in this configuration. This arrangement is analogous to the claims in Diehr, which required the temperature measurement “at a location closely adjacent to the mold cavity in the press during molding.” Diehr, 450 U.S. at 179 n.5. Just as the claims in Diehr reduced the likelihood that the rubber molding process would result in “overcuring” or “undercuring,” id. at 187, the claims here result in a system that reduces errors in an inertial system that tracks an object on a moving platform.
 Turning now to the instant application, the Examiner fails to see how computer functionality has been improved.  In the claims of the instant application, the claims recite generic computer hardware that is used in a customary manner which are insufficient to impart patentability under Alice.  For example, claim 1 recites the following: “determining, by a processor and using a frequency-based process, either a Shapley value or an Owen value for each source.”  The Examiner is unable to ascertain how the claims use the processor in a manner other than its customary generic use.  Furthermore other than selecting content items for display on client devices, no other computer hardware components are recited in claim 1.  This argument is therefore not persuasive.
Regarding Applicant’s arguments on pages 20-21, that the claims are similar to the patent-eligible claims in Bascom, the Examiner respectfully disagrees.  The claims here are not like those the Court found patent eligible in Bascom, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  
Regarding Applicant’s arguments on page 23, that generic computers do not perform the operations and that claims are significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of claim 1 include training a machine learning model using the plurality of sets of data; generating an output using the trained machine learning model; presentation via client devices; and the output generated using the trained machine learning model.  The additional elements of claim 15 include a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; presentation via one or more client devices.  The additional elements of claim 18 include a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations; presentation via one or more client devices.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to the application or instructions to apply the abstract idea (i.e., selecting advertisements for presentation and compensating sources of data) using a computer, and is considered to amount to nothing more than requiring a generic computer merely to carry out the abstract idea itself.  The specifics about the abstract idea do not overcome the rejection.
Applicant further argues, on page 23, that the claims do not recite an abstract idea, and rather the claims many additional elements are recited in a non-conventional arrangement and the ordered combination of claim limitations provide a practical application.  The argument is not persuasive.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed. In the claims of the instant application, the processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; and a non-transitory machine readable medium having stored thereon processor-executable instructions are recited as performing the steps of identifying data, evaluating data, performing actions, determining data, generating values, and transferring payment. These are merely generic computer components performing customary and generic steps. Furthermore, regarding the claim limitations directed to a machine learning model, these limitations are recited at a high generality such that they amount to merely further describe the technological environment.  The Examiner fails to see, and the Applicant fails to point out, how the steps are unconventional steps that confine the claims to a particular useful application.
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim limitation “the frequency-based process is associated with increased speed of computation” renders the claim indefinite.  The claim reciting that the frequency-based process is associated with increased speed does not put a limit to the indefiniteness.  The Specification offers no guidance as to how one of ordinary skill in the art could ascertain if a frequency-based process is associated with increased speed.  Although the Specification at [0079] recites “Shapley values and/or Owen values of the plurality of values may be determined in merely seconds (and/or microseconds),” the Specification offers no guidance as to what speed the frequency-based process operates at, or what the speed of the frequency-based process is being compared to, or at what speed a frequency-based process is operating would be considered an “increased speed.”  For example, it is unclear whether the frequency-based process is associated with increased speed based on being the computation being employed on a computer in comparison to being employed on pen and paper, or whether the frequency-based process is associated with increased speed as compared to another frequency-based process.  Therefore, the claim is indefinite under 112(b) because the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 15, and 18 are directed to a method (claim 1), an apparatus (claim 15 and claim 18).  Therefore, on its face, each independent claim 1, 15, and 18 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 15, and 18 recite, in part, a system, a method, and an apparatus of organizing human activity.  Claim 1 recites a method, comprising: identifying a plurality of sets of data comprising a first set of data and a second set of data; training a model using the plurality of sets of data; generating an output using the model; evaluating one or more authorization tags associated with at least some of the plurality of sets of data to determine whether use of each set of data of the plurality of sets of data is authorized for selecting one or more advertisements for presentation via one or more client devices, wherein the one or more authorization tags identify (i) the first set of data and (ii) one or more authorized functions, for which a system is authorized to use the first set of data, comprising selecting advertisements for presentation, wherein one or more second authorization tags identify (i) the second set of data and (ii) one or more second authorized functions, for which the system is authorized to use the second set of data, different than selecting advertisements for presentation; responsive to determining, based upon the evaluation of the one or more authorization tags, that use of the first set of data, for selecting the one or more advertisements for presentation, is authorized as one of the one or more authorized functions for which the system is authorized to use the first set of data and that use of the second set of data, for selecting the one or more advertisements for presentation, is not authorized: performing one or more actions, comprising selecting the one or more advertisements for presentation, based upon a second plurality of sets of data comprising the first set of data but not the second set of data, wherein the one or more actions are performed based upon the output generated using the model; determining a first value associated with performance of the one or more actions; determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data; determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources, wherein a value of the plurality of values is associated with a source of the plurality of sources, wherein the determining the plurality of values comprises selectively determining, by using a frequency-based process, either a Shapley value or an Owen value for each source based upon a determination of whether the source is associated with a single set of data or multiple sets of data; generating, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources; transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source.
Claim 15 recites identifying a plurality of sets of data comprising a first set of data and a second set of data; evaluating one or more authorization tags associated with at least some of the plurality of sets of data to determine whether use of each set of data of the plurality of sets of data is authorized for selecting one or more content items for presentation, wherein the one or more authorization tags identify (i) the first set of data and (ii) one or more authorized functions, for which a system is authorized to use the first set of data, comprising selecting content items for presentation, wherein one or more second authorization tags identify (i) a third set of data and (ii) one or more second authorized functions, for which the system is authorized to use the third set of data, different than selecting advertisements for presentation; responsive to determining, based upon the evaluation of the one or more authorization tags, that use of the first set of data, for selecting the one or more content items for presentation, is authorized as one of the one or more authorized functions for which the system is authorized to use the first set of data and that use of the second set of data, for selecting the one or more content items for presentation, is not authorized: performing one or more actions, comprising selecting the one or more content items for presentation, based upon a second plurality of sets of data comprising the first set of data but not the second set of data; determining a first value associated with the performance of the one or more actions; determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data; determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources; determining, based upon the plurality of values, a plurality of payment values associated with the plurality of sources, wherein: a first payment value of the plurality of payment values is associated with a first source of the plurality of sources; and a second payment value of the plurality of payment values is associated with a second source of the plurality of sources; transferring a first payment associated with the first payment value to a first account associated with the first source; and transferring a second payment associated with the second payment value to a second account associated with the second source.
Claim 18 recites identifying a plurality of sets of data comprising a first set of data and a second set of data; evaluating one or more authorization tags associated with at least some of the plurality of sets of data to determine whether use of each set of data of the plurality of sets of data is authorized for selecting one or more content items for presentation, wherein the one or more authorization tags identify (i) the first set of data and (ii) one or more authorized functions, for which a system is authorized to use the first set of data, comprising selecting content items for presentation, wherein one or more second authorization tags identify (i) a third set of data and (ii) one or more second authorized functions, for which the system is authorized to use the third set of data, different than selecting advertisements for presentation via client devices; responsive to determining, based upon the evaluation of the one or more authorization tags, that use of the first set of data, for selecting the one or more content items for presentation, is authorized as one of the one or more authorized functions for which the system is authorized to use the first set of data and that use of the second set of data, for selecting the one or more content items for presentation, is not authorized: performing one or more actions, comprising selecting the one or more content items for presentation, based upon a second plurality of sets of data comprising the first set of data but not the second set of data; determining a first value associated with the performance of the one or more actions; determining, based upon the second plurality of sets of data, a plurality of sources of the second plurality of sets of data, wherein a source of the plurality of sources is associated with one or more sets of data of the second plurality of sets of data; and determining, based upon the second plurality of sets of data and the first value, a plurality of values associated with the plurality of sources.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining values associated with performance of actions based upon a plurality of sets of data, determining whether data is authorized to be accessed; selecting an advertisement for display on devices; and compensating data sources by funding accounts associated with data sources with payment values, which is a commercial and legal interaction, specifically a commercial interaction of marketing or sales activities or behaviors.  The mere nominal recitation of a computing device comprising: a processor; and memory comprising processor-executable instructions and a non-transitory machine readable medium having stored thereon processor-executable instructions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include training a machine learning model using the plurality of sets of data; generating an output using the trained machine learning model; presentation via client devices; the output generated using the trained machine learning model; and determining, by a processor.  The additional elements of claim 15 include a computing device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations; presentation via one or more client devices.  The additional elements of claim 18 include a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations; presentation via one or more client devices.  The additional elements are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of identifying data; evaluating data; performing one or more actions; determining, a plurality of sources; determining a plurality of values; determining whether there is authorization to use the data to perform functions; generating a plurality of payment values associated with the plurality of sources; transferring a first payment associated with the first payment value to a first account; and transferring a second payment associated with the second payment value to a second account.) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)).  Regarding the claim limitations directed to a machine learning model, these limitations merely further describe the technological environment. 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-4, 7-8, 12, 15-16, and 18 simply further describes the technological environment.  Dependent claims 2-11 and 16-17, and 19-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-11 and 15-20 is/are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Definition of a Data consumer,” Ecommerce Wiki, dated May 6, 2021 https://www.ecommercewiki.org/definitions/206/data-consumer (hereinafter “Ecommerce Wiki”) defines a data consumer as an individual, group, or application that receives data in the form of a collection. The data is used for query, analysis, and reporting.
US 2016/0277528 A1 (“Guilaume”) discloses a device having an integrated sensor assembly including at least one sensor may be associated with the user and operated according to a sensor configuration. Sensor data may be processed to extract a feature. Entry data may be determined for a profile entry based on the extracted feature so that the profile entry may incorporate the determined entry data. An exchangeable profile may be derived from the constructed profile, for example by using privacy data, and compensation from a third party may be received in return for the exchangeable profile.
US 10,387,921 (“Lewis”) discloses a data processing system can receive a cost-per-incremental-action (“CPIA”) bid from a content provider computing device. The data processing system can calculate a value of expected incremental actions from serving a first candidate online ad corresponding to the CPIA bid, and use it to translate the CPIA bid to an auction bid. The data processing system can select a winning online ad from among the first candidate online ad and additional candidate online ads based on their respective corresponding auction bids. The data processing system can transmit the winning online ad to the client computing device.
US 2009/0030774 (“Rothschild”) discloses digital messages may be sent to specified recipients or published on a Web site. Using stored personal data associated with the contributor and with the recipient of a digital message, in addition to the content of the message itself, the advertisement generator suggests advertisements to be included with the digital messages based on their contextual relevance. In exchange for including an advertisement with a digital message, a contributor is compensated. If the contributor-selected advertisement is provided by a third party advertiser, the message, contributor, and advertisement data is utilized to compensate the contributor of that message for sending it to at least one recipient or posting it on a Web site.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN E ZEER/Examiner, Art Unit 3694